 



Exhibit 10.3
AMENDMENT NO. 2 to
Professional Services Agreement for
CITY CENTER PROJECT
Demolition
RFP #03/04-109
     THIS AMENDMENT NO. 2 to the Professional Service Agreement for the City
Center Project (RFP No. 03/04-109) is entered into by and between the WEST PALM
BEACH COMMUNITY REDEVELOPMENT AGENCY (“CRA”) and REPUBLIC-WPB LLC. (the
“Developer”).
     WHEREAS, the CRA and Developer entered into a Professional Services
Agreement for the Programming Phase (Phase 1) of the City Center Project, dated
October 26, 2004 (the “Agreement”) pursuant to which the Developer has proceeded
in a timely manner; and

     WHEREAS, the CRA and Developer amended the Agreement by Amendment No. 1 for
the schematic design phase, dated March 28, 2005 (collectively, the
“Agreement”);
     WHEREAS, the CRA and Developer are in the process of negotiating a contract
for the complete scope of development services necessary to plan and build the
City Center Project (the “Project”), but it has been determined to be in the
best interests of the CRA and the Project to proceed with the demolition of the
existing structures on the Site so that the Project remains on schedule; and
     WHEREAS, pursuant to that certain Consent to Assignment of Agreement dated
December 19, 2005 among CRA, Former Developer and Republic Property Limited
Partnership (the “Partnership”), CRA consented to the assignment and transfer by
the Former Developer of all of its rights and obligations under the Agreement to
the Partnership and/or its wholly-owned subsidiary, and accordingly the
Agreement has been assigned and transferred to, and assumed by, Republic-WPB
LLC, a wholly-owned subsidiary of the Partnership through Republic Property TRS,
LLC as a permitted assignee;
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the CRA and the Developer desire to enter into Amendment No. 2 to the Agreement,
the terms of which follow:
1. Recitals. Developer and CRA hereby acknowledge and agree that the recitals
set forth in this Amendment are true and correct and are incorporated herein as
though set forth in their entirety.
2. Agreement. All references to “Agreement” shall mean the terms and conditions
contained in the Professional Services Agreement for the Programming Phase
(Phase 1) of the City Center Project, dated October 26, 2004, as amended by
Amendment No. 1 dated March 28, 2005 and this Amendment (the “Agreement”). All
defined terms in this Amendment shall have the same meaning of the term as
established in the Agreement.
3. Scope of Work.
     3.1 The Scope of development services under this Amendment consists of all
work in the prosecution and proper completion of the demolition and partial
preparation of the Site,

1



--------------------------------------------------------------------------------



 



including the following work to be performed on the City block bounded by Banyan
Boulevard on the North; Dixie Highway on the East; Clematis Street on the South;
and Quadrille Blvd on the West (the “Site”) and as further described in the
demolition proposal prepared by Developer’s contractor, consisting of 8 pages,
attached hereto as Exhibit A and incorporated herein (the “Work” or “Services”).
In the event of any conflict or inconsistency, Exhibit A shall govern:

  •   Demolition and removal of the D&D Center including slab     •   Demolition
and removal of five one-story CBS buildings including slabs (401, 411, 417, 419,
421, 423 and 435 Clematis Street)     •   Foundations demolished and removed
down to top of pile cap for all buildings (D&D, 401, 4111, 417, 419, 421, 435)  
  •   Removal of all asphalt parking areas and alley ways (asphalt only)     •  
Demolition and removal of all roofing materials     •   Demolition and removal
of six grease traps     •   Removal, containerization and disposal of all
mercury containing fixtures, including fluorescent bulbs, fixture ballasts,
batteries and thermostat switches     •   Asbestos abatement, removal and
disposal for all buildings (D&D, 401, 411, 417, 419, 421, 423, 435)     •  
Protection of existing trees in right-of-way areas     •   Rough grade the Site
    •   Haul off and legally dispose of all debris (includes all applicable
fees)     •   Installation and maintenance of 6 ft. temporary fencing with
vehicle access gates around the Site through Project completion     •   Daily
clean-up of streets and adjacent areas     •   MOT plans/Signage flagmen for
temporary lane closures     •   Necessary engineering or architectural services

     3.2 All existing trees within the right-of-way shall be protected as best
as practicable, and not relocated.
     3.3 Developer shall, upon commencement of Site mobilization, install and
maintain a continuous 6’-0” high chain-link fence with vehicle access gates as
required around the Site to protect the general public from entering the
Developer’s work area, which fence shall remain throughout the course of the
Project.
     3.4 Time is of the essence and the Work must cause minimal disruption to
businesses in the adjacent areas and be performed in an expedited highly
coordinated manner.
     3.5 The Scope of Work shall also include all miscellaneous and ancillary
items necessary to complete the Work including, all mobilizations and
demobilizations, all labor, supervision, servicing, taxes, bonds and insurance,
traffic control, security, protecting the existing landscaping, dewatering,
miscellaneous costs, general conditions, mark-ups, overhead and profit.
     3.6 The Developer is responsible for coordinating the disconnection and
relocation of Florida Power & Light (“FPL”) services which will be performed by
FPL, the costs of which shall be paid by the CRA outside of the GMP.
     3.7 The CRA is responsible for coordinating the City of West Palm Beach so
that the City provides temporary water for the Work from an existing meter.

2



--------------------------------------------------------------------------------



 



     3.8 The CRA is responsible for disconnecting and capping all City utility
services to the Site.
     3.9 The CRA shall be responsible for all necessary permit fees, including
demolition permit fees, building permit fees for the demolition, right-of-way
permit fees or any impact fees or utility fees.
     3.10 The Scope of Work specifically excludes the items listed on Exhibit A,
attached hereto and incorporated in this paragraph.
4. Contract Time. Developer shall commence the Work upon issuance of a Notice to
Proceed, which shall not be dated later than April 1, 2006, and shall complete
all Work within Fifty-Four (54) calendar days of the date of the Notice to
Proceed (the “Contract Time”).
5. Budget for Work. The CRA has budgeted and appropriated funds for the Work in
the following amounts:

                 
Demolition / Work
  $ 802,711.00     Lump Sum
Engineering/Architectural services
    35,000.00     Allowance
Miscellaneous Expenses
    20,000.00     Allowance
 
               
Contingency (6%)
    51,463.00     Allowance
 
             
Developer’s Fee
    36,366.96          
Budget
  $ 945,540.96          

6. Guaranteed Maximum Price. Developer will accept as full compensation for all
Work detailed in Section 3 and Exhibit A of this Amendment an amount guaranteed
not to exceed the Budget for Work detailed in Section 5 of this Amendment, or
the sum of Nine Hundred Forty-Five Thousand Five Hundred Forty and 96/100
Dollars ($945.540.96) (“Guaranteed Maximum Price”).
7. Costs of Work.
     7.1 Subject to Article 3.1 above, Costs of Work shall mean costs incurred
by Developer in the proper performance of the Scope of Work for Development
Services, as defined in Section 1 and Exhibit A, and included in the Guaranteed
Maximum Price, and including all costs directly incurred in the performance of
the Work for the benefit of the Work, including:

  (a)   Wages paid for labor to perform the Work.     (b)   Payments to
Contractor and Sub-Contractors for Work.     (c)   Cost of all materials,
supplies and equipment, including costs of transportation and reasonable storage
thereof.     (d)   Cost including transportation, maintenance and storage of all
materials, supplies, equipment, temporary facilities and tools not owned by the
workmen;     (e)   Rental charges and all service fees on all necessary
machinery and equipment.     (f)   Cost of the premiums and all related expenses
for all insurance and cost of premiums for the performance and payment bonds
which the Developer will be required to procure which are specifically
attributable to the Work.     (g)   Sales, use, gross receipts or similar taxes
related to allowable direct costs of the

3



--------------------------------------------------------------------------------



 



      Work imposed by any governmental authority, and for which the Developer is
liable.     (h)   Debris hauling, removal and disposal.     (i)   Costs for
security fencing for the materials, installation and maintenance.     (j)   An
allowance for necessary costs for engineering or architectural services to
complete the Work.     (k)   An allowance for miscellaneous expenses for travel,
printing and Administrative Expenses or Other Expenses.     (l)   A contingency
not to exceed Fifty-One Thousand Four Hundred Sixty-Three and 00/100 Dollars
($51,463.00) for the purpose of defraying the expenses due to unforeseen
circumstances relating to construction, as set forth in Article 10.3.

     7.2 Cost of Work shall not include:

  (a)   All items excluded on Exhibit A;

  (b)   Extra costs not approved by CRA.

8. Developer’s Fee. The Developer will be paid, as part of the Guaranteed
Maximum Price, a fee equal to Four Percent (4%) of the Guaranteed Maximum Price,
or Thirty-Six Thousand Three Hundred Sixty-Six and 96/100 Dollars ($36,366.96),
for services related to the Work under this Amendment. In the event the final
completion date is extended, regardless of whether delay is caused by any act or
neglect of the City or is attributable to the City, the Developer’s sole and
exclusive remedy is an extension of the completion date, and the Developer is
not entitled to monetary sums or an adjustment to the contract price.
9. Team. The parties hereby agree that the firm of Catalfumo Construction, Ltd.,
will act as the Developer’s Contractor for the Work under this Amendment and
that Developer intends to enter into a contract with Catalfumo Construction to
provide general contracting services for the Project as a member of Developer’s
team. As such, Developer covenants not to self perform any work to be performed
by a licensed contractor.
10. Payment Procedure.
     10.1 Developer’s invoices shall be directed to: City of West Palm Beach —
Accounts Payable, PO Box 3366, West Palm Beach, FL 33402-3366. Developer’s
invoice shall reference: RFP# 03/04-109. The City will not be responsible for
any delay in payment at the City if Developer submits its estimate and invoice
to any other address. Payment will be made in accordance with the Local
Government Prompt Payment Act. (F.S. 218.70, et seq.).
     10.2 Payment. Upon completion of the Work and all of the following items,
Contractor may submit its invoice:

  1.   Notarized and corporate sealed Final Release of Liens from all
sub-contractors and suppliers.     2.   Notarized and corporate sealed Final
Release of Liens from Contractor.     3.   Consent of surety for final payment.
    4.   Execution of all outstanding change orders.

The making and acceptance of the final payment shall constitute a waiver and
release of all claims by the Contractor, except those previously made timely in
writing and still unsettled.

4



--------------------------------------------------------------------------------



 



     10.3 Contingency/ Allowances. The Contingency and allowance amounts
included in the Budget for Work and Guaranteed Maximum Price includes an agreed
sum as contingency and/or allowance for the purpose of defraying the expenses
due to unforeseen conditions, or material cost escalations, extra work and
circumstances, including but not limited to protection of trees, capping of
existing water and sanitary services, refrigerant recovery, and other unforeseen
expenses. Developer will be required to furnish documentation evidencing
expenditures charged to contingency and/or allowances prior to the release of
final payment by the CRA. All uncommitted contingency or allowance funds will be
returned to the CRA at completion via a deductive change order.
     10.4 Withheld Payments. The CRA may withhold payment to such extent as may
be necessary to protect CRA if:

  (a)   Defective work or material is not remedied.     (b)   Claims filed or
reasonable evidence indicating public filing of claims by third parties against
the Developer or its Contractor.     (c)   Failure of the Developer or its
Contractor to make payments to sub-contractors or for material or labor.     (d)
  Damage to another contractor or the Project.     (e)   Developer is in default
of any contract provision.     (f)   CRA has reasonable doubt that the Work can
be or will be completed within the schedule or for the balance of the Guaranteed
Maximum Price which remains unpaid.     (g)   Developer or its Contractor’s
insurance coverage lapsed.     (h)   Any bond claims are filed against the bonds

     10.5 The provisions of the Local Government Prompt Payment Act,
Section 218.70 et seq, Fla. Stat., are incorporated by reference herein. The Act
provides payment due dates, interest and payment dispute resolution.
11. Site Condition. It is understood and agreed that the Developer and its
Contractor has, by careful examination, satisfied themselves as to the nature
and location of the Work, the conformation of the ground, the character, quality
and quantity of the materials to be encountered, the character of the equipment
and facilities needed preliminary to and during the prosecution of the Work, and
the general and local conditions. Execution of this Contract by the Developer is
a representation that the Developer or its Contractor has visited the Site,
reviewed any design criteria furnished by CRA, become generally familiar with
local conditions under which the Work is to be performed and correlated personal
observations with the Work requirements. Developer deems both its inspection of
the Site and review of information furnished by CRA to be an adequate
investigation. Developer represents that the Work is consistent, practical,
feasible and can be completed within the scheduled contract time. Developer
affirmatively covenants that it has observed no defects or discrepancies in the
plans, specifications or Site and that if during performance of the Work any
discrepancies, defects, etc., are discovered by or made known to Developer or
its Contractor, it shall immediately communicate same to the CRA. Subject to
Article 10.3 above, Developer’s failure to assess the Site conditions will not
relieve it from the responsibility for properly estimating the costs and
schedule of performing the Work.

5



--------------------------------------------------------------------------------



 



12. Work Area
     12.1 Developer shall confine its office, storage, assembly, equipment and
parking to the Site. Should Developer find it necessary to use any additional
land outside the Work Site for any purpose, Developer shall, at its expense,
provide for the use of any such additional land.
     12.2 Developer shall provide, at all times, as part of the Work, clean and
adequate sanitary facilities within the Project area for use by Developer’s
workers.
13. Dust Control. The Developer shall, as part of the GMP, performcode-required
or industry-accepted methods of dust control suitable for the area involved.
14. Pollution Control. Developer shall, at its expense, perform its Work so as
not to discharge into the atmosphere, any body of water, the ground or
groundwater, from any source, smoke, dust or other contaminants in violation of
the laws, rules and regulations of all federal, state and local air and water
pollution requirements. Developer shall, at its expense, provide suitable
facilities to prevent any such discharges. Developer shall immediately report to
CRA and appropriate authorities any spill of contaminant.
15. Debris Disposal. All debris shall be legally disposed of at licensed
disposal site(s) or recycling facilities.
16. Clean Up. The Developer shall provide daily clean up of the Work area.
Cleanup shall include, but not be limited to, removal of trash, construction
debris, excavated materials and materials generated as a result of the
demolition, from the sidewalks, curbs and gutters, roadway and areas adjacent to
the Work area.
17. Explosives and Hazardous Materials. Developer shall obtain all required
federal, state and local permits and licenses and shall be responsible for the
safe and proper handling, transportation, storage and use of any explosive or
hazardous material brought onto or encountered with in the Site. The Developer
will notify the CRA immediately if explosive or hazardous materials are
encountered on the Site. Developer shall maintain and post as necessary,
Material Hazard Data Sheets for all applicable hazardous materials used in the
course of the Work. In the event that hazardous material is improperly handled
or stored by the Developer or its sub-contractors, which results in
contamination of the Site, Developer shall immediately notify the CRA and the
appropriate governmental authority and shall take whatever action is necessary
or desirable to remediate the contamination at the Developer’s sole cost and
expense. Developer shall indemnify and hold harmless the CRA from any expense,
action or liability resulting from such contamination and remedial actions.
18. Right-of-Way Permit; Traffic Plans. The Developer shall obtain a City of
West Palm Beach right-of-way permit for each required road closure. As part of
the requirements of the permit, the Developer shall submit for CRA’s review and
approval, signed and sealed detailed Maintenance of Traffic (MOT) plans for each
closure.
19. Safety. The Developer shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the Work.
Developer will provide to each worker on the job site the proper safety
equipment for the duties being performed by the worker and will not permit any
worker on the job site who fails or refuses to use the safety equipment. The
Developer shall provide and maintain all necessary watchmen, barricades, warning
lights, and signs and take all necessary precautions for the protection of all
persons involved in the

6



--------------------------------------------------------------------------------



 



Work, the public, and all employees or representatives of CRA. All Work and all
equipment, machinery, materials and tools shall be in compliance with and
conform to all applicable laws, ordinance, rules and regulations.
20. Changes in the Work.
     20.1 The CRA may order written additions to or deductions from the Work.
All changes in the Work not covered by an authorized contingency shall be
authorized by Change Order signed by the CRA and Developer before the change is
implemented. The CRA’s Project Manager will have authority to make minor changes
in the Work not involving extra cost or contingency, and not inconsistent with
the purpose of the Work.
     20.2 If the Developer believes that a variation or change justifies a
modification in the Guaranteed Maximum Price, the Developer may submit a written
request for change order at its expense. If a request for change order is made,
the Developer is not authorized to vary the Work unless a written Change Order
is issued by the CRA. No change order shall be valid unless executed by the
authorized signatory of the CRA and Developer. The Developer shall notify the
CRA within forty-eight (48) hours of any occurrence which, in the opinion of the
Contractor, entitles it to an adjustment of the price or a time extension. For
the purposes of this paragraph, a day shall be defined as any business day of
twenty-four hours, Monday through Friday, excluding holidays. The CRA may
execute a change order authorizing any changes in the Work, adjustments in the
price and extensions of time. Subject to the exception in Section 20.5(d),
agreement on any Change Order shall constitute a final settlement and release by
Developer of all matters relating to the change in the Work which is the subject
of the Change Order, including, but not limited to, all direct and indirect
costs associated with such change and any and all adjustments to the Guaranteed
Maximum Price and the Contract time.
     20.3 Subject to Article 20.5(d) below, the Developer expressly acknowledges
that commencing work without a written Change Order executed by CRA and
Developer in advance of commencement of Work waives any claim by Developer to
additional contract sums or time.
     20.4 At Owner’s request, a bond rider from the Surety increasing the penal
sum of the Bond shall be submitted to the City with each change order that
increases the Guaranteed Maximum Price.
     20.5 The increase or decrease in the Guaranteed Maximum Price resulting
from a change in the Work shall be determined in one or more of the following
ways:

  (a)   by mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation by the CRA;     (b)   by
unit prices stated in the Developer’s Proposal or subsequently agreed upon;    
(c)   by cost and a mutually acceptable fixed or percentage fee; or     (d)   by
the following method:         If Developer and the CRA cannot agree on the
adjustment, Developer shall promptly proceed with the Work involved only with
written approval by the City, with each party expressly reserving their
contractual and legal rights. The cost of such Work shall then be determined on
the basis of the reasonable expenditures and savings of those performing the
Work attributed to the change. However, in the event a Change Order is issued

7



--------------------------------------------------------------------------------



 



      under these conditions, the CRA’s Project Manager will establish an
estimated cost of the Work and the Developer shall not perform any Work whose
cost exceeds that estimate without prior written approval by the City. In such
case, the Developer shall keep and present, in such form as the City may
prescribe, an itemized accounting together with appropriate supporting data of
the increase in the Cost of the Work. The amount of decrease in the Guaranteed
Maximum Price to be allowed by the Developer to the City for any deletion or
change which results in a net decrease in cost will be the amount of the actual
net decrease.

21. Concealed Conditions. If concealed conditions are encountered in the
performance of the Work below the surface of the ground, or if unknown physical
conditions below the surface of the ground are concealed, or if unknown
conditions in an existing structure of an unusual nature, differing materially
from those ordinarily encountered and generally recognized as inherent in Work
of the character provided for in this Amendment are encountered, the Guaranteed
Maximum Price and the Contract Time may be equitably adjusted by Change Order
upon a request for Change Order in accordance with Section 20.
22. Emergencies. In any emergency affecting the safety of persons or property,
the Developer shall act at its discretion, to prevent threatened damage, injury
or loss. Any increase in the Guaranteed Maximum Price or extension of time
claimed by the Developer on account of emergency work shall be determined as
provided in Section 20.
22. Performance and Payment Bonds.
     22.1. In accordance with the provisions of Section 255.05, Florida
Statutes, the Developer shall cause the Contractor to provide to the CRA, on
forms furnished by the CRA consistent with AIA A-317, a 100% Performance Bond
and Payment Bond (collectively, the “Bond”) in an amount not less than the
contract amount for the construction work to be performed by Contractor by a
Surety Company acceptable to CRA. The Bond shall incorporate by reference the
terms of this Amendment. In all respects, the CRA shall be designated in writing
the Surety by way of a Rider as a Dual Obligee on such Bond.
     22.2. To be acceptable to CRA, a Surety Company shall comply with the
following provisions:

  (a)   The Surety Company shall have a currently valid Certificate of
Authority, issued by the State of Florida Department of Insurance, authorizing
it to write surety bonds in the State of Florida.     (b)   The Surety Company
shall have currently valid Certificate of Authority issued by the United States
Department of Treasury under Sections 9304 to 9308 of Title 31 of the United
States Code.     (c)   The Surety Company shall be in full compliance with the
provisions of the Florida Insurance Code.     (d)   The Surety Company shall
have at least twice the minimum surplus and capital required by the Florida
Insurance Code at the time the invitation to Proposal is issued.

8



--------------------------------------------------------------------------------



 



  (e)   The Surety Company shall have at least the ratings of A-/Class V in the
latest issue of Best’s Key Rating Guide.     (f)   The Surety Company shall not
expose itself to any loss on any one risk in an amount exceeding ten
(10) percent of its surplus to policyholders, provided:

     22.3. Any risk or portion of any risk being reinsured shall be deducted in
determining the limitation of the risk as prescribed in this section. These
minimum requirements shall apply to the reinsuring carrier providing
authorization or approval by the State of Florida, Department of Insurance to do
business in this state have been met.
     22.4. In the case of the surety insurance company, in addition to the
deduction for reinsurance, the amount assumed by any co-surety, the value of any
security deposited, pledged or held subject to the consent of the surety and for
the protection of the surety shall be deducted.
23. Required Types and Amounts of Insurance Coverage
     23.1 Developer shall cause the Contractor to procure and maintain during
the term of this Amendment the types of insurance in the minimum amounts as
follows:

  (a)   General liability, including contractual liability insurance covering
the indemnification provision of this Amendment in the minimum amount of
$5,000,000 per accident, $10,000,000 annual aggregate, to protect the CRA from
contingent liability from claims for damages for personal injury as well as from
claims of property damages which may arise from any Work under this Amendment,
whether such operations be by the Developer , its general Contractor or by
anyone directly or indirectly employed by them, including Contractor’s
Protective coverage for any Developer and sub-Developer operations.;     (b)  
Comprehensive automobile liability insurance in the minimum amount of $1,000,000
per occurrence, $3,000,000 annual aggregate, for bodily injury and property
damage liability to protect the Developer from claims for personal injury, as
well as from claims for property damage, which may arise from the ownership,
use, or maintenance of owned and non-owned automobiles, including rented
automobiles whether such operations are by the Developer or by anyone directly
or indirectly employed by the Developer; and     (c)   Adequate Worker’s
Compensation Insurance and Employer’s Liability Insurance in at least such
amounts as are required by law for all its employees per Florida Statute 440.02.

     23.2 The Certificate of Insurance and policy endorsements or riders shall
name the CRA and City of West Palm Beach as “Additional Insured” with respect to
all Liability coverages. Developer shall provide evidence of continued coverage
in the event of renewal or policy termination.
     23.3 These insurance requirements shall not in any manner limit or qualify
the liabilities and obligations assumed by Developer under the Agreement.
     23.4 The Developer shall be entirely responsible for securing Certificates
of Insurance

9



--------------------------------------------------------------------------------



 



coverage as set forth above from all subcontractors who are engaged for the
Work.
     23.5 Certificates of Insurance shall be provided to the CRA prior to
execution of this Agreement, shall provide that no material alteration or
cancellation, including expiration and non-renewal, shall be effective until
receipt of the statutory written notice by the CRA.
     23.6 Anything to the contrary notwithstanding, the liabilities of the
Developer under this Agreement shall survive and not be terminated, reduced or
otherwise limited by any expiration or termination of insurance coverages.
24. CRA as Additional Insured. All insurance, other than Professional Liability
and Worker’s Compensation, to be maintained by the Developer, shall specifically
name and include the CRA and City of West Palm Beach as an “Additional
Insureds”. Designation of “Additional Insureds” shall be done by the issuance of
a rider or endorsement by the insurer, as opposed to only the issuance of a
Certificate of Insurance from the Developer’s insurance agent. The CRA shall be
exempt from, and in no way liable for, any sums of money which may represent a
deductible in any insurance policy. The payment of such deductible shall be the
responsibility solely of the Developer providing such insurance.
25. Indemnification. To the fullest extent permitted by law, the Developer shall
indemnify and hold harmless the CRA and its officers and employees from all
liabilities, damages, losses and costs, including but not limited to reasonable
attorneys’ fees, to the extent caused by the negligence, recklessness or
intentional wrongful conduct of the Developer and any other persons directly or
indirectly employed or utilized by the Developer in the performance of this
Contract, or while in or about the Project site or premises, or arising from
liens or claims for services rendered for labor or materials furnished in or for
the performance of this Contract. This indemnification agreement is separate and
apart from, and in no way limited by, any insurance provided pursuant to this
Amendment or otherwise. This clause shall survive the expiration or termination
of this Amendment.
26. Public Entity Crime. Neither the Developer nor any officer, director,
partner, shareholder, employee, member or agent, who is active in the management
of Contractor, or any affiliate or subsidiary of Developer has been convicted of
a public entity crime or action regarding antitrust, fraud, theft, bribery,
collusion, racketeering, conspiracy or material misrepresentation with respect
to any bid or contract for goods or services to be provided to any public
entity, or has been listed on the state Convicted Vendor List, within thirty-six
months prior to the date of this Amendment.
27. Effect of Amendment. Except to the extent the Agreement is modified by this
Amendment, the terms and provisions of the Agreement shall remain unmodified and
in full force and effect. The terms and conditions of the Agreement, as amended
by Amendment No. 1, are incorporated into this Amendment, and vice versa, so
that this Amendment No. 2, the Agreement and Amendment No. 1 shall be deemed to
be one instrument; provided that and notwithstanding anything to the contrary to
the extent the Agreement and amendments or modifications contained in this
Amendment conflict with the provision of the Agreement, the terms and provisions
of this Amendment shall govern and prevail.
28. Assignment. The CRA consents to the assignment of all rights and obligations
under this Amendment to Republic-WPB LLC.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have made and executed this
Amendment No. 2 by their duly authorized representatives as of the day and year
indicated below.

                      ATTEST:       WEST PALM BEACH COMMUNITY                
REDEVELOPMENT AGENCY    
 
                   
By:
  /s/ [ILLEGIBLE]
 
      By:   /s/ Lois J. Frankel
 
             Secretary           Lois J. Frankel, Chair    
 
                   
 
          Date:   March 23, 2006    
 
                   
 
              CRA COUNSEL    
 
              Approved as to form and    
 
              legal sufficiency    
 
              By: [ILLEGIBLE]    
 
              Date: 3-28-06    
 
                                DEVELOPER                 REPUBLIC - WPB LLC    
                 
 
          By:   /s/ Steven A. Grigg
 
Steven A. Grigg, President                   Date: 3/29/06    

11



--------------------------------------------------------------------------------



 



Demolition / Site Enclosure Package

                 
Catafumo Construction, Ltd.
  $ 802,711          
Architectural & Engineering
  $ 35,000          
Miscellaneous Expenses
  $ 20,000          
 
             
Sub-Total
  $ 857,711          
Contingency
  $ 51,463       6 %
 
             
Sub-Total
  $ 909,174          
GMP Developer
  $ 36,367       4 %
 
             
Total
  $ 945,541          

Notes:

  o   Proposal is based on Catalfumo summary dated 2/24/06. Utility disconnect,
water connections and meter, and similar items by City of West Palm Beach or
others.     o   Miscellaneous includes printing, travel, on-site supervision.  
  o   Excludes FPL charges for utility relocation, temporary or permanent
changes, etc.     o   Assumes no taxes, impact or permit fees other than those
assumed within Catafumo subcontracts.     o   Assumes that this work will be
followed-on by GMP contract; and, no continuing maintenance of fencing, site,
supervision etc. is included herein. That work will continue as part of the
general GMP work.     o   With the exception of the GMP Developer fee, all other
costs are to be treated as an aggregated GMP for this work.

Republic Property Trust
Page 1 of 1

 



--------------------------------------------------------------------------------



 



(PICTURE) [w21005w2100502.gif]

 



--------------------------------------------------------------------------------



 



QUALITY FROM THE GROUND UP
(CATALFUMO LOGO) [w21005w2100503.gif]

     
Construction. Ltd.
  construction • development • management

March 1, 2006
Mr. Steven Grigg, President
Republic Properties Corporation
1280 Maryland Avenue SW
Suite 280
Washington, DC 20024

     
RE:
  City Center — West Palm Beach — Demolition
 
  TRANSMITTAL OF DOCUMENTS

Dear Mr. Grigg:
Catalfumo Construction, Ltd. is pleased to transmit ten additional copies of our
Demolition Proposal.
You will note that there is an additional tab, as the Asbestos Report prepared
by OHC Environmental Engineering dated 11/20/03 has been included for reference.
Please refer to the “Special Exemptions” paragraph on Page 6, which states that
any asbestos on the roofs is considered to be non-friable, and removal with a
wet process (as we had planned) is recommended.
We had not included removal of the two underground storage tanks in the
demolition process, as there has been no investigation into their sizes or
contents. Once the demolition of buildings and asphalt has been done, however,
the tanks can be located, carefully uncovered, tested and sampled, and at that
time the emptying/removal process can be evaluated and priced.
Please do not hesitate to call if you have any questions or concerns; we are
very much looking forward to getting started. Thank you for your consideration
in this matter.
Sincerely,
Daniel S. Catalfumo
President
4300 Catalfumo Way • Palm Beach Gardens, Florida 33410 • (561) 694-3000 • Fax
(561) 691-5280 • www.catalfumo.com • CGC 054381

 



--------------------------------------------------------------------------------



 



(CATALFUMO LOGO) [w21005w2100504.gif]
PROJECT: CITY CENTER — DEMO PACKAGE

      DESCRIPTION   AMOUNT
PERMIT FEES, IMPACT FEES & INSPECTION SERVICES
  BY CWPB
GENERAL CONDITIONS/REQUIREMENTS (see estimate detail)
  $142,360
DEMOLITION PACKAGE
  $495,400
ALLOWANCE FOR ASBESTOS ABATEMENT
  $10,000
ALLOWANCE FOR PROTECTING EXISTING TREES
  $12,000
RELOCATION AND/OR DISCONNECT OF CITY-OWNED SERVICES
  BY CWPB
ALLOWANCE FOR CAPPING EXISTING DOMESTIC/SANITARY SERVICES
  $5,000
ALLOWANCE FOR RECOVERING REFRIGERANT
  $10,000
DISCONNECT EXISTING SERVICES / FEEDS
  BY CWPB
RELOCATION AND/OR DISCONNECT OF FPL SERVICES
  By FPL
 
   
SUB-TOTAL TRADE COST WITH BOND
  $674,760
ROAD CLEANING
  $6,000
 
   
TEMPORARY WATER FOR DEMOLITION
  BY CWPB
 
   
TEMPORARY ELECTRIC FOR DEMOLITION
  $4,500
VIDEO TAPING OF ADJACENT BUILDINGS BEFORE DEMO, AND MONITOR
   
DURING DEMOLITION
  BY CWPB
 
   
BUILDER’S RISK INSURANCE
  N/A
 
   
BUILDER’S RISK INSURANCE DEDUCTABLES
  N/A
 
   
CM’S PAYMENT & PERFORMANCE BONDS
  $10,463
 
   
GENERAL LIABILITY/ CASUALTY INSURANCE
  $3,530
 
   
PROJECT CONTINGENCY @ 5%
  $34,963
 
   
 
   
SUB-TOTAL “DEMO WORK”
  $734,216
 
   
 
   
PRE-PHASE “I” CONSTRUCTION
   
 
   
TEMPORARY CONSTRUCTION FENCING (during the entire project)
  $25,000
FENCE MAINTENANCE
  $6,000
 
   
CM’S FEE @ 4.9%
  $37,496
 
   
 
   
TOTAL PROPOSAL “DEMO WORK”
  $802,711
 
   

          Quality From The Ground Up    

 



--------------------------------------------------------------------------------



 



(CATALFUMO GENERAL CONDITIONS SUMMARY) [w21005w2100505.gif]

GENERAL CONDITIONS SUMMARY





--------------------------------------------------------------------------------



 



(CATALFUMO LOGO) [w21005w2100504.gif]
QUALIFICATIONS AND CLARIFICATIONS
The following items are included in our pricing as qualified below:

•   All pricing included shall be held for an April 1, 2006 start of demolition.
Any price increases for labor, materials, equipment, or changes to the Building
Code after this period shall be addressed based upon the date of actual start of
work.   •   Existing trees shall be protected and not relocated.   •   Temporary
water shall be serviced from an existing meter provided by the City.   •  
Construction fence shall be placed for demolition phase and used throughout the
course of the project.   •   Asbestos abatement and light bulb removal shall be
by the Demolition contractor.   •   Total scope of work for the demolition
contractor is noted in the attached Bid Comparison Sheet.

ALLOWANCES: (note — allowances include all labor, installation, permits,
materials, shipping, delivery, uncrating, handling, hoisting, stocking, cleanup
and removal of debris from the site):

  •   Tree protection, $12,000.00.     •   Capping of existing domestic water
and sanitary services, $5,000.00.     •   Refrigerant recovery, $10,000.00.    
•   Asbestos Abatement, $10,000.00.

Page 1 of 2

          Quality From The Ground Up    

 



--------------------------------------------------------------------------------



 



(CATALFUMO LOGO) [w21005w2100504.gif]
The following items are specifically excluded from our base proposal:

•   Governmental fees, demolition permit fees, building permit fees, utility
fees, impact fees.   •   Temporary water for demolition to be provided by the
City of West Palm Beach.   •   Water meters, irrigation meters, or taps.   •  
FPL Transformer or transformer pad; primary feeders to transformer.   •  
Disconnection of existing electrical service and feeds, telephone wiring, CATV,
etc.   •   Engineering investigation of existing utilities.   •   Governmental
requirements that change the scope of work.   •   Soil Borings and related
subsurface engineering.   •   Initial boundary survey, digitally updated, with
two (2) benchmarks.   •   Threshold inspector; special inspector.   •  
Demucking, soll stabilization, over-excavation, pressure grouting.   •  
Remediation for any existing condition not visible for inspection; costs
resulting from unknown subsurface conditions.   •   Environmental testing or any
environmental conditions or hazardous waste that may be uncovered during the
course of construction that is not included in the asbestos report.   •  
Removal and disposal of hazardous waste not included in the asbestos report.   •
  Removal of pilings or pile caps, which shall be completed in pre-construction
Phase I.   •   Private security for the site.   •   Videotaping of adjacent
buildings before demolition; monitoring during demolition.   •   Any labor,
material, connection, unloading or debris removal for any item marked “N.I.C”,
“By Owner” or “By Others”.   •   Builder’s Risk Insurance and any deductible
amount.   •   Utility disconnect, caping, and/or any excavation to be provided
by the City of West Palm Beach.   •   Tanks must be located, sized, tested for
contents and evaluated prior to determining the removal process.

Page 2 of 2
3/1/2006

          Quality From The Ground Up    

 



--------------------------------------------------------------------------------



 



(BID COMPARISON FORM) [w21005w2100506.gif]

BID COMPARISON FORM

CITY CENTER- City Of West Palm Beach

